Citation Nr: 1714753	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease and degenerative disc disease of the low back (a back disability), to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for arthralgia and degenerative arthritis of the hips (a bilateral hip disability), to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for arthralgia and degenerative arthritis of the knees (a bilateral knee disability), to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for arthralgia and degenerative arthritis of the ankles (a bilateral ankle disability), to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1995 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In November 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the November 2014 Board Remand is included in the Remand section below.  The appeal is REMANDED to the AOJ.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of service connection for back, bilateral hip, bilateral knee, and bilateral ankle disabilities.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Pursuant to the November 2014 Board Remand, the Veteran was afforded a VA examination in February 2015.  The Board finds that the February 2015 VA examination remains inadequate.  As discussed in the November 2014 Board Remand, the Veteran is currently diagnosed with bilateral hip, knee, and ankle arthralgia and degenerative disc disease of the lumbar spine.  See April 2011 VA Examination Report.  MRI reports dated in November 2004 and January 2011 show findings of lumbar spine disc disease.  A private record from United Medical Associates, dated in November 2010, reflects an assessment of degenerative joint disease/degenerative disc disease of the low back, hips, and knees.  Additionally, in a September 2010 letter, the Veteran's private treating physician, Dr. D.D. of United Medical Associates, reported that the Veteran had developed symptoms in the knees, hips, and ankles of degenerative arthritis and inflammation.

Although the February 2015 VA examiner recorded that the Veteran had abnormal ranges of motion of the hips, knees, and ankles upon physical examination, the VA examiner concluded that the Veteran does not have current diagnoses associated with any claimed bilateral hip, knee, or ankle condition.  The February 2015 VA examiner opined that the claimed bilateral hip, knee, and ankle condition were less likely than not incurred in, or caused by, the claimed in-service injury, event or illness, and less likely than not proximately due to, or the result of, the Veteran's service connected condition (bilateral pes planus) because there are insufficient evidence and findings to support a hip, knee, or ankle diagnosis.  The VA examiner also indicated that, because there are no current diagnoses of the bilateral hip, knee, or ankle, any argument for or against aggravation is not applicable.  These findings are inconsistent with the evidence of record as detailed above.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

As to the appeal of service connection for a back disability, the February 2015 VA examiner opined that the back disability is not proximately due to, or the result of, the Veteran's service-connected bilateral pes planus.  The VA examiner explained that, as per review of contemporary evidence-based medical literature, there is no significant agreement or consensus of plantar fasciitis/pes planus as being causative of a pathologic back condition, or even an unnaturally progressive lumbar disc degeneration.  Significantly, however, the VA examiner did not opine as to whether the service-connected bilateral pes planus aggravated the current back disability (worsened in severity beyond the natural progression of the disease).  Indeed, the VA examiner appeared to suggest that the back disability was an "unnaturally progressive lumbar disc degeneration."

In addition, the February 2015 VA examiner made no mention of the in-service complaints of the back, hips, knees, and ankles.  An October 1995 service treatment record reveals the Veteran's complaint of sore knees.  As discussed in the November 2014 Board Remand, a February 1996 service treatment record shows a diagnosis of questionable ankylosing spondylitis; the Veteran had reported that her whole body hurt and had low back pain for six months when she changes heel-sole ratio.  A June 1996 service treatment record indicates that the Veteran reported having bilateral knee pain and low back pain secondary to activity.  Additional June 1996 service treatment records show assessments of questionable lower extremity pain secondary to the foot problem, and questionable retropatellar pain syndrome and hip pain secondary to activity.  A July 1996 Medical Retention Board report indicates that the Veteran reported that the arch supports used to treat the (service-connected) pes planus relieved some pain but caused pain in the knees, hips, and back.  Indeed, inconsistent with the evidence of record, the February 2015 VA examiner specifically indicated that there was no current service treatment record documented evidence of proximate-to-event medical treatment notes as dated on/about the actual date of the incident(s)/experience(s), indicating hip, knee, or ankle injury events or diagnoses.

In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the back, bilateral hip, bilateral knee, and bilateral ankle disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Other than the VA physician who conducted the February 2015 VA examination, request that an appropriate medical professional review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner is informed of the following relevant facts:

* The Veteran served on active duty from July 1995 to July 1996.

* An October 1995 service treatment record reveals the Veteran's complaint of sore knees.

* A February 1996 service treatment record shows a diagnosis of questionable ankylosing spondylitis; the Veteran had reported that her whole body hurt and had low back pain for six months when she changes heel-sole ratio.  

* A June 1996 service treatment record indicates that the Veteran reported having bilateral knee pain and low back pain secondary to activity.

* June 1996 service treatment records show assessments of questionable lower extremity pain secondary to the foot problem, and questionable retropatellar pain syndrome and hip pain secondary to activity.  

* A July 1996 Medical Retention Board report indicates that the Veteran reported that the arch supports used to treat the (service-connected) pes planus relieved some pain but caused pain in the knees, hips, and back.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current back, bilateral hip, bilateral knee, and/or bilateral ankle disabilities began during service or are etiologically related to active service?

b) Is it at least as likely as not (50 percent probability or greater) that the current back, bilateral hip, bilateral knee, and/or bilateral ankle disabilities are caused by the service-connected bilateral pes planus?

c) If not caused by the service-connected bilateral pes planus, is it at least as likely as not (50 percent probability or greater) that the back, bilateral hip, bilateral knee, and/or bilateral ankle disabilities are aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected bilateral pes planus?  If the VA examiner opines that the back, bilateral hip, bilateral knee, and/or bilateral ankle disabilities are aggravated by the service-connected bilateral pes planus, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinion requested in paragraph a), the VA examiner should comment on the significance, if any, of the service treatment records listed above.

In rendering the opinions requested in paragraphs a) through c), the VA examiner should assume, as fact, that the Veteran has a current diagnoses of degenerative joint disease (arthritis) and degenerative disc disease of the back, and arthralgia and degenerative arthritis of the hips, knees, and ankles.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the questions asked by the Board have been addressed by the examiner with consideration of the specific evidence identified.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested VA examination and opinions do not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall at 268; 38 C.F.R. § 4.2 (2016).

3. After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal as listed on the title page above in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

